Citation Nr: 0415485	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-01 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1981.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

Review of the claims folder also reveals that the veteran is 
claiming service connection for bilateral knee and shoulder 
disorders, as secondary to his service-connected back 
disorder.  See 38 C.F.R. § 3.310.  The veteran maintains that 
his service-connected arthritis spread to his knees and 
shoulders.  These claims are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

Review of the veteran's claims at this time would be 
premature.  He was scheduled to appear at a personal hearing 
before a Veterans Law Judge in Washington, DC, on April 8, 
2004.  On the date of the scheduled hearing, the Board 
received a facsimile from the veteran in which he indicated 
that he could not attend the scheduled hearing and requested 
instead a hearing at the RO.  The Board granted his request 
for a video-conference hearing before a Veterans Law Judge at 
the RO.  However, documents were thereafter associated with 
the claims folder indicating that the veteran actually wanted 
a hearing before a local hearing officer at the RO.  
Accordingly, he should be scheduled for a hearing before a 
local hearing officer at the RO.  




On remand, the veteran should also be asked to identify all 
medical care providers that have treated him for his knee and 
shoulder disorders since his separation from service, 
particularly from 1981 to 1999, and afforded a VA examination 
in order to obtain an appropriate medical opinion.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a hearing 
before a local hearing officer at the RO.

2.  Ask the veteran to identify all 
health care providers that treated him 
for his knee and shoulder disorders since 
his separation from service, and obtain 
records from each health care provider 
identified.  The RO should specifically 
inquire about records of treatment dated 
from 1981 to 1999.
  
3.  After associating any additional 
records obtained as a result of this 
remand, schedule the veteran for a VA 
examination by a specialist in 
orthopedics.  Any indicated tests should 
be accomplished.  The claims file must be 
made available to the doctor and he or 
she should indicate in the examination 
report whether the claims file was 
reviewed.  

The doctor should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current knee and shoulder 
disorders found to be present.  Is it at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
knee or shoulder disability had its onset 
during active service or is related to 
any in-service disease or injury, 
including the performance of the 
veteran's duties as a jet engine 
technician?  A detailed rationale for any 
opinion expressed should be provided.

4.  Thereafter, review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, undertake it before 
further adjudication of the claims.

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


